Citation Nr: 0722710	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  06-11 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a respiratory disorder, 
including bronchitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and the appellant's wife


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The veteran, who is the appellant, had active service from 
November 1952 to November 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, 
which denied reopening of a claim for service connection for 
a respiratory disorder, including bronchitis.  

The veteran and his wife, testified at a hearing at the RO in 
April 2007 before the undersigned Veterans Law Judge (VLJ) of 
the Board.  A transcript of that proceeding is of record.  


FINDINGS OF FACT

1.  In July 1999 the RO denied reopening of the claim for 
service connection for a respiratory disorder, including 
bronchitis.  The veteran did not appeal this action.  

2.  Additional evidence received since the unappealed rating 
action of July 1999 to reopen the claim for entitlement to 
service connection for a respiratory disorder, including 
bronchitis, taken together with evidence previously on file 
does not relate to an unestablished fact necessary to 
substantiate the claim.  


CONCLUSIONS OF LAW

1.  The unappealed rating action of July 1999, which denied 
reopening of the claim for service connection for a 
respiratory disorder, including bronchitis, and of which the 
veteran was notified, is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104(a), 20.302(a) (2006).  

2.  The new and material evidence, when considered with the 
old evidence, is not sufficient to reopen the claim for 
service connection for a respiratory disorder, including 
bronchitis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

38 U.S.C.A. § 5103(a) requires that VA notify a claimant of 
the information and evidence needed to substantiate a claim, 
which information and evidence VA will obtain, and which the 
claimant is expected to provide.  VA must request any 
evidence in a claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159.  

In a new and material evidence claim, the notice must include 
the evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish the underlying claim for the benefit sought.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided the veteran pre-adjudication VCAA notice by 
letters, dated in February and April 2004.  The notices 
included the type of evidence needed to substantiate the 
claims to reopen, namely, new and material evidence, and the 
type of evidence necessary to establish the underlying claims 
of service connection and the new claim of service 
connection, that is, evidence of an injury or disease or 
event, causing an injury or disease, during service; evidence 
of current disability; and evidence of a relationship between 
the current disability and the injury or disease or event, 
causing an injury or disease, during service.  The veteran 
was informed that VA would obtain service records, VA 
records, and records from other Federal agencies, and that he 
could submit private medical records or authorize VA to 
obtain the records on his behalf. He was asked to submit any 
evidence in his possession that pertained to the claims. A 
March 2006 notice included the degree of disability 
assignable and the general provision for the effective dates 
of the claims to reopen and the new claim of service 
connection, that is, the dates of receipt of the claims.

Here, the pre-adjudication VCAA notice did not cite the law 
and regulations governing effective dates.  If a service 
connection claim is denied, the rating and effective date 
matters are moot but if granted this matter would be 
initially addressed by the RO.  The same is true with respect 
to the assignment of any disability rating following a grant 
of service connection.  Also, after VCAA notice is given as 
to an original service connection claim, further VCAA notice 
of "downstream" issues, e.g., an initial rating or 
effective date, is not required.  See VAOPGCPREC 8-2003 (Dec. 
22, 2003).  So, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim); and of Kent v. Nicholson, 20 Vet. 
App. 1 (2006) (elements of a new and material evidence 
claim).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained the service 
medical records (SMRs), VA records (including VA outpatient 
treatment (VAOPT) records), and private medical records.  As 
for affording the veteran a VA medical examination, as 
requested in the April 2004 letter from the veteran's service 
representative, in the case of an application to reopen a 
previously denied claim, until the claim is reopened, VA is 
not required to provide a medical examination or to obtain a 
medical opinion.  38 C.F.R. § 3.159(c).  At the travel Board 
hearing the veteran stated that he believed that all evidence 
was now on file.  Page 7 of that transcript.  

As there is no indication that the veteran was unaware of 
what was needed for claim substantiation nor any indication 
of the existence of additional evidence for claim 
substantiation, the Board concludes that there has been full 
VCAA compliance.  

Reopening

Historically, the veteran was notified by letter of June 12, 
1998, of a rating decision that same day which denied service 
connection for a respiratory disorder, including bronchitis, 
claimed as the result of the use of tobacco products on the 
basis that the claim was not well grounded because the 
evidence failed to establish any relationship between a 
respiratory disorder, including bronchitis, and any event 
during military service.  The 1998 rating decision noted that 
for a well grounded claim, the medical evidence had to show 
that the veteran became addicted to nicotine during service 
and that the nicotine dependence led to the disease which 
caused the disability or that the veteran's use of tobacco 
products while in service caused the claimed disease.  
Nicotine dependence was a psychological condition which must 
be shown by medical evidence.  The use of tobacco inservice 
does not, by itself, establish that nicotine dependence 
existed during service.  The veteran had not submitted 
evidence to show that he incurred nicotine dependence during 
service which led to any bronchitis which he now had or that 
inservice smoking caused current respiratory problems.  
Likewise, the evidence did not show the incurrence or 
aggravation of a chronic respiratory disease during service.  

The veteran did not appeal the June 1998 rating decision.  

The veteran was notified by letter of July 6, 1999, of a 
rating decision of July 2, 1999, that denied reopening of 
that claim because the additionally received outpatient 
treatment records from Mountain Home AFB from 1981 to 1998 
essentially duplicated the evidence that was previously 
considered and was merely cumulative or redundant.  There was 
nothing in the treatment records which showed that the 
veteran became addicted to nicotine during service and that 
the nicotine dependence led to his chronic respiratory 
disability.  

After the veteran was notified of the adverse determination 
and of his procedural and appellate rights, he did not appeal 
the adverse determination.  By operation of law, the rating 
decision, denying the application to reopen the claims of 
service connection became final.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 3.104(a). 

An unappealed rating decision is final based on the evidence 
then of record.  38 U.S.C.A. § 7105(c).  New and material 
evidence is required to reopen a previously denied claim.  38 
U.S.C.A. § 5108.  

The veteran again applied to reopen the claim in January 
2004.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a). 

Evidence Previously Considered

The June 12, 1998, rating decision noted that there were only 
two brief treatments in 1975 which resolved long before 
service discharge and there was no evidence of respiratory 
problems from 1975 until 1989, nine years after service.  In 
response to a request for evidence showing that his 
respiratory problems were caused by inservice use of tobacco 
products the veteran merely provided his own statement, that 
he had started smoking during service and continued to smoke 
until November 1974, and postservice clinical records 
including chest X-rays consistent with emphysema and chronic 
obstructive pulmonary disease and multiple episodes of 
treatment for bronchitis.  The evidence did not reflect that 
his respiratory problems were attributed to in service 
smoking or having a positive TB Tine test.  The rating 
decision further noted that although the veteran had reported 
that a physician at the Mountain Home Air Force Base (AFB) 
had stated that the veteran's respiratory system had been 
damaged by smoking, the service medical records did not show 
any respiratory problems except an upper respiratory 
infection in March 1975 and an upper respiratory infection 
with bronchitis in January 1975.  He had a positive PPD 
converter in November 1974 and was treated with INH therapy 
for a year but no disease was found.  

The July 1999 rating decision noted that outpatient treatment 
records from Mountain Home AFB from 1981 to 1998 had been 
received and many of these records were duplicates of 
evidence previously on file and the remaining reports 
repeated information already known and considered.  

Additional Evidence

A private January 2003 CT scan of the veteran's chest 
revealed bronchiectasis and findings compatible wit chronic 
bronchitis.  A similar scan in March 2004, when compared with 
the January 2003 scan, yielded findings suggestive of 
allergic bronchopulmonary aspergillosis.  There was overall 
progression of numerous noncalcified nodules, most pronounced 
within the right lower lobe.  The findings might indicate 
underlying aspergillosis, but a malignancy could not be 
excluded.  

Additional VAOPT records in 1985 do not reflect any 
complaints, signs, symptoms, treatment or evaluation for 
respiratory disability.  OPTs from a military facility from 
2000 to 2004 reflect that an October 2002 chest X-ray 
revealed extensive chronic obstructive pulmonary disease 
(COPD).  A November 2002 pulmonary evaluation found that the 
veteran likely had COPD and chronic bronchitis.  In January 
2003 underlying COPD was suspected with a questionable 
history of acute bronchitis or bronchiectasis.  Pulmonary 
function testing in April 2003 demonstrated predominantly a 
very mild obstructive small airway defect.  An April 2004 
bronchoscopy found bilateral underlying bronchiectasis with 
new nodular densities in the right lower lobe.  There was no 
endobronchial lesion but there was moderately severe diffuse 
bronchitic inflammation.  There were also severe mucopurulent 
secretions, bilaterally, with some impaction in the left 
lingula greater than the right.  

In July 2005 Dr. Souza of the Idaho Pulmonary Associates 
reported that he had been requested to render a second 
opinion regarding bronchiectasis and pulmonary nodules.  The 
veteran complained of coughing and significant exertional 
dyspnea.  His history included COPD, tobacco related 
emphysema, and bronchiectasis.  Past bronchial washings had 
grown small amounts of Aspergillus and "MAI" (Mycobacterium 
avium-intracellulare).  After a physical examination the 
assessment was that the veteran had bronchiectasis of unclear 
etiology.  A differential diagnosis would include MAI, 
allergic Aspergillosis, in light of the history of 
Aspergillus growth.  The veteran's pulmonary nodules most 
likely represented inflammatory abnormalities.  His emphysema 
was definitely related to his previous smoking of tobacco.  
Additionally, smoking tobacco may have contributed to his 
bronchiectasis.  "His smoking began in the military and may 
be a service connected disorder."  

In an October 2005 follow-up Dr. Souza indicated that the 
assessment was bronchiectasis and the physician was not 
convinced that the veteran had allergic Aspergillosis but 
there was greater concern about the possibility of MAI 
exacerbating his bronchiectasis.  It was indicated that the 
veteran's emphysema was likely related to tobacco use.  

In April 2007, the veteran and his wife testified that during 
service the veteran had URIs and took INH treatment after a 
positive reaction in November 1974 to a test for 
tuberculosis.  It was stated that in service X-rays revealed 
a nodule in the right upper lung field which is still 
radiographically confirmed to be present and which has not 
been determined to be either a calcium deposit or a healed 
granuloma.  Despite an incorrect inservice March 1973 
notation of his having smoked for 20 years, he had never 
smoked tobacco prior to service.  Page 3 of the transcript.  
He had only smoked during service.  He had stopped smoking 
during service upon medical recommendation during a re-
enlistment examination.  He was treated for bronchitis during 
service on an average of three times per year with 
antibiotics.  Page 4.  His physician had opined that all of 
his pulmonary conditions were due to smoking during service.  
Page 5.  All of his pulmonary conditions had progressively 
worsened.  Page 6.  The veteran had not been exposed after 
service to any environmental stimulus which could have caused 
his pulmonary disorders.  Page 8.  He had first sought 
medical treatment for pulmonary problems in 1989.  Page 10.  

Analysis

The veteran was previously notified that nicotine dependence 
was a psychological condition which must be shown by medical 
evidence and that the use of tobacco in service does not, by 
itself, establish that nicotine dependence existed during 
service.  

As the additional evidence does not link current respiratory 
disability, including bronchitis, to nicotine dependence 
inservice, the evidence does not relate to the unestablished 
fact necessary to substantiate the claims.  That is, a 
relationship between the veteran's current respiratory 
disability, including bronchitis to nicotine dependence 
during service, the lack of which was the basis of the 
previous denials of the claims.  

Moreover, the evidence is cumulative of evidence previously 
of record and considered by the RO, and by regulation 
cumulative evidence is not new and material.  38 C.F.R. 
§ 3.156. 

As for the veteran's testimony, where as here, the 
determinative issue involves a question of a medical 
diagnosis or causation, competent medical evidence is 
required to reopen the claims.  The veteran as a layperson is 
not competent to offer an opinion that requires medical 
expertise, and consequently his testimony to the extent that 
he associates post-service respiratory disability, including 
bronchitis, to service, including smoking tobacco during 
service, does not constitute new and material evidence to 
reopen the claim.  Moray v. Brown, 5 Vet. App. 211, 214 
(1995) (holding that lay assertions of medical causation 
cannot serve as a predicate to reopen a previously denied 
claim).

The additional evidence submitted at the travel Board 
hearing, and of which initial RO consideration was waived at 
the hearing, consists of two pages which only reflect that 
the veteran had bronchiectasis and pulmonary nodules.  As 
such, it is also cumulative of other evidence on file, as are 
the recent VAOPT records.  

Addressing Dr. Souza's opinion that the veteran's emphysema 
was due to smoking and the smoking may also have contributed 
to the development of bronchiectasis, even though that 
physician speculated that the smoking might be service-
connected, it must again be noted that nicotine dependence is 
a psychological condition which must be shown by medical 
evidence and the mere use of tobacco inservice does not, by 
itself, establish that nicotine dependence existed during 
service.  

Here, there is no new evidence which establishes a diagnosis 
that nicotine dependence, a psychological condition, existed 
during military service.  The Board also notes that for 
claims received after June 1998, a disability will not be 
considered service-connected on the basis that it resulted 
from injury or disease attributable to the veteran's use of 
tobacco products during service.  38 C.F.R. § 3.300 (2006).  
Further, the additional evidence, except for the veteran's 
own statements which are not competent to establish 
causation, does not otherwise relate current respiratory 
disorders to service.

In summary, the additional evidence of record since the 
rating decision in July 1999 is cumulative evidence and does 
not, by itself or in connection with evidence previously of 
record, relate to an unestablished fact necessary to 
substantiate the claim of service connection for respiratory 
disability, including bronchitis, and does not raise a 
reasonable possibility of substantiating the claims.  
Therefore, the additional evidence is not new and material 
and the claim is not reopened. 

Because the claims are not reopened, the benefit-of-the-doubt 
standard of proof does not apply.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).  


ORDER

As new and material evidence has not been presented, the 
application to reopen the claim of service connection for a 
respiratory disorder, including bronchitis, is denied.  



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


